EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Tabarrok on 1/27/21.
The application has been amended as follows: 
1. (Previously Presented) An array substrate, comprising: 
at least one first pin correspondingly connected with at least one second pin on a chip on film;
a first alignment mark located in a preset alignment range of the first pin and aligned with a second alignment mark on the chip on film; and
a first offset mark located in the preset alignment range of the first pin, wherein an alignment deviation between the first pin and the second pin being indicated via the first offset mark, wherein the first offset mark comprises a first alignment label and a second alignment label, wherein the first alignment label comprises a first lateral alignment label and a first longitudinal alignment label and wherein the second alignment label comprises a second lateral alignment label and a second longitudinal alignment label, wherein the first longitudinal alignment label corresponds to the first lateral alignment label, and wherein a space between the first and the second longitudinal alignment labels is a product of a space between the first and the second lateral alignment labels and tangent of a tilt angle of the first longitudinal alignment label, wherein the tilt angle is an angle between the first lateral alignment label and the first longitudinal alignment label.
2. (Original) The array substrate of claim 1, wherein the at least one first pin comprises a plurality of first pins, the at least one second pin comprises a plurality of second pins, and the first offset mark is adjacent to the first pin nearest to the first alignment mark of the plurality of first pins.

4-5. (Canceled).
6. (Currently Amended) A chip on film, comprising:
at least one second pin correspondingly connected with at least one first pin on an array substrate;
a second alignment mark located in a preset alignment range of the second pin and aligned with a first alignment mark on the array substrate; and
a second offset mark located in the preset alignment range of the second pin, wherein an alignment deviation between the first pin and the second pin being indicated via the second offset mark, wherein the second offset mark comprises a first alignment label and a second alignment label, wherein the first alignment label comprises a first lateral alignment label and a first longitudinal alignment label and wherein the second alignment label comprises a second lateral alignment label and a second longitudinal alignment label, wherein the first longitudinal alignment label corresponds to the first lateral alignment label, and wherein a space between the first and the second longitudinal alignment labels is a product of a space between the first and the second lateral alignment labels and tangent of a tilt angle of the first longitudinal alignment label, wherein the tilt angle is an angle between the first lateral alignment label and the first longitudinal alignment label.
7. (Previously Presented) The chip on film of claim 6, wherein the at least one first pin comprises a plurality of first pins, the at least one second pin comprises a plurality of second pins, and the second offset mark is adjacent to the second pin nearest to the second alignment mark of the plurality of second pins.

9-10. (Canceled).
11. (Currently Amended) An alignment method, comprising:
correspondingly connecting a first pin on a first device with a second pin on a second device;
aligning a first alignment mark on the first device with a second alignment mark on the second device, wherein the first alignment mark is located in a preset alignment range of the first pin and aligned with the second alignment mark on the second device;
determining obtaining a first offset mark based on the first alignment mark and the second alignment mark, wherein the first offset mark is located in a preset alignment range of the first pin, wherein the first offset mark comprises a first alignment label and a second alignment label, wherein the first alignment label comprises a first lateral alignment label and a first longitudinal alignment label and wherein the second alignment label comprises a second lateral alignment label and a second longitudinal alignment label, wherein the first longitudinal alignment label corresponds to the first lateral alignment label, and wherein a space between the first and the second longitudinal alignment labels is a product of a space between the first and the second lateral alignment labels and tangent of a tilt angle of the first longitudinal alignment label, wherein the tilt angle is an angle between the first lateral alignment label and the first longitudinal alignment label;
determining an alignment deviation between the first pin and the second pin via the first offset mark; and
aligning the first device and the second device according to the alignment deviation.
12. (Previously Presented) The alignment method of claim 11, wherein the first device is one of an array substrate and a chip on film, and the second device is the other one of the array substrate and the chip on film.

14. (Previously Presented) The array substrate of claim 1, wherein the first and the second longitudinal alignment labels are parallel to one another.
15. (Previously Presented) The array substrate of claim 1, wherein an angle between the second lateral alignment label and the second longitudinal alignment label is the tilt angle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art could not be located that taught the newly added claim amendments in combination with the other claim limitations. Most relevant prior art references have been previously made of record. Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/               Primary Examiner, Art Unit 2812